Mr. Chief Justice Quiñones,
after making the above statement of facts, rendered the following opinion of the Court:
According to article 71 of the Mortgage Law in force in this Island, the real property or property rights which are entered may be conveyed or encumbered, but without prejudice to the rights of the person in whose favor the entry was made, and, therefore, the reason given by the Registrar for refusing to enter the deed is not sufficient to prevent said entry without prejudice to the right of Braulio Vázquez, in whose favor the previous cautionary notice was entered.
As to the cancellation of the latter, likewise requested by apellant, this cannot be granted under the provisions of article 80 of aforesaid Law, pursuant to which the “records or cautionary notices made by virtue of a public document cannot be canceled except by a final decree, from which there is no appeal in cassation pending (which should now be understood as appeal), or by any other authenticated instrument or document, in which the person in whose favor the record or entry has been made, or his legal representative or attorney, signifies his consent to the cancellation”-, in none *45of which cases the cautionary: notice in question is included.
In view of the legal provisions cited, we reverse the above decision of the Registrar of Property which has given rise to the present appeal, and declare that, unless prevented by reasons other than those alleged by the Registrar, the record of the aforesaid deed of sale should he made, without prejudice to the rights of Braulio Vázquez in whose favor the previous cautionary notice appears; the cancellation of the latter, as requested by appellant, being refused, without special imposition of costs.
Justices Hernández, Figueras and MacLeary, concurred.
Mr. Justice Sulzbacher did not take part in the discussion of this case.